 380DECISIONSOF NATIONALLABOR RELATIONS BOARDnot indicated an unwillingness to represent a more comprehensiveunit, it has not made a substantial showing of interest in the largerunit.We shall, therefore, dismiss the petition without prejudice.[The Board dismissed the petition]MEMBERSRoDGERS and BEAN took no part in the consideration ofthe above Decision and Order.Merritt-Chapman & Scott CorporationandUnited Brotherhoodof Carpenters and Joiners of America,AFL-CIO;CarpentersDistrict Council of Madison County, Illinois, andVicinity,affiliatedwithUnited Brotherhood of Carpenters and Joinersof America,AFL-CIO; Local633, United Brotherhood of Car-penters and Joiners of America,AFL-CIO;and Local 377,United Brotherhood of Carpenters and Joiners of America,AFL-CIOandHenry Michel and Harold A. Hanlon.Cases Nos.14-CA-1438 Fund 14-CR-305. June 28,1957DECISION AND ORDEROn April 24, 1956, Trial Examiner Lee J. Best issued his Inter-mediate Report in the above-entitled proceeding, finding that theDistrict Council, Local 633, and Local 377, herein called the Unions,had engaged in and were engaging in certain unfair labor practices-within the meaning of Section 8 .(b) (2) and (1) (A) of the Act, andrecommending that they cease and desist therefrom and take certainaffirmative action, as set forth in the copy of the Intermediate Reportattached hereto: The Trial Examiner also found that the Company andthe Brotherhood had not engaged in the alleged unfair labor practices.Thereafter, exceptions and briefs were filed by the Company, theGeneral Counsel, and the Unions, 1The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner insofar as they are consistent with theDecision and Order herein.1.With respect to the company and the Brotherhood, the GeneralCounsel alleged that in and after May 1955 they maintained and en-'The 'Unions also requestedoral argument.In our opinion,the record,the exceptions,and the briefsfully presentthe issuesand thepositionsof the parties.Accordingly, therequest fororal argument is herebydenied.118 NLRB No. 48. MERRITT-CHAPMAN & SCOTT CORPORATION381forced the so-called International Agreement providing for a closedshop.The Company and the Brotherhood admit that in. March 1946 theyexecuted the International Agreement, which provided that the Com-pany would recognize the jurisdiction claims of the Brotherhood andemploy Brotherhood members "only." No termination date was pro-vided for in the agreement, and no express terms or conditions ofemployment were set forth.The evidence does not show any termi-nation of the agreement by mutual agreement of the parties, or evenany attempted termination by unilateral notice from one party, tothe other.On the contrary, the evidence clearly shows that the Com-pany in May 1955 and thereafter was still conforming to the closedshop provided for in the agreement, as Company Vice PresidentMynatt in effect admitted. In addition, General SuperintendentO'Shea, who from February until sometime in September 1954 was incharge of the Olin construction project at East Alton, Illinois, admit-ted having stated to a Board field examiner investigating the case on'January 26, 1956, that the agreement was still in effect.Accordingly,.O'Shea had in fact abided by the closed-shop provision of the agree-ment at the Olin project, and had hired only Brotherhood memberswhen he needed carpenters or millwrights.Moreover, he admittedhaving told applicant Hanlon in August 1954 that he (O'Shea) under-stood that union clearance was required based on the terms of theagreement.From all this evidence it is apparent to us that in May 1955 andthereafter the Company and the Brotherhood were still maintainingand enforcing a closed shop as provided for in the International Agree-ment. In all the circumstances, we cannot give controlling weight toO'Shea's testimony that in February 1956, after issuance of the com-plaint and after his statement to the field examiner, and in contempla-tion of his testimony at the hearing in this case, the Company advisedhim of its interpretation that the unlawful parts of the agreement hadnot been in existence "since the time of the Taft-Hartley Act."Norcan we credit Company Vice President Mynatt's testimony that theagreement was lost sight of and abandoned long ago or that there wasan understanding to this effect, particularly in view of his furthertestimony that it was not until about October 1955, during the inves-tigation of a charge against the company by the Regional Office ofthe Fifth Region (Baltimore), that the Company specifically stated,aThe date of May 1955 was selected because Section 10 (b) of the Act provides in partthat no complaint should issue based upon any unfair labor practice occurring morethan fi months prior to the filing and service of the charge.The earliest relevant filingand service were completed on November 18, 1955,with respect to the Brotherhood, andon November 21, 1955, with respect to the Company.The earliest date on which anunfair labor practice could be found against the Brotherhood is therefore May 18, 1955,and 3 days later as against the Company. 382DECISIONS OF NATIONAL LABOR RELATIONS BOARDin a letter to that Regional Office, that the agreement was not ineffect and had not been in existence for many years.We are likewiseunimpressed with vague general testimony that the Company's closed-shop hiring practices do not show enforcement of the agreement be-cause they antedated and allegedly did not depend on the closed-shopagreement.Finally, fleeting testimony as to the Company's practicein instances where, unlike here, the Brotherhood might be unable tofurnish sufficient employees, is hardly enough to overcome theclosed-shop terms of the agreement.The Company and the Brotherhood argue that even if they are foundto have enforced a closed shop pursuant to the agreement, such en-forcement would be lawful because of Section 102 of the Act, a"savings" provision applicable to collective-bargaining argreementsmade before the Taft-Hartley Act and not thereafterrenewed or ex-tended.However, the document here cannot be termed a collective-bargaining agreement because it does not set forth any wages, rates ofpay, hours of employment, or conditions of work, nor does it set forthany of the other customary terms and conditions of employment.Wetherefore find this contention without merit?For the foregoing reasons and on the entire record, we find, contraryto the Trial Examiner, that the Company and the Brotherhood inMay 1955 and thereafter unlawfully maintained and enforced theInternationalAgreement containing an unlawful union-securityprovision.2.With respect to theremaining3. Respondents (the District Coun-cil,Local 633, and Local 377, herein called the Unions), the GeneralCounsel alleged and the Trial Examiner found 3 separate groups ofunfair labor practices since August 28, 1954:4 (1) maintaining andenforcingan unlawful union-security hiring arrangement with theCompany for the Olin construction project; 5 (2) causing the Com-pany to discriminate against Complainant Hanlon pursuant to thisarrangement;and (3)taking disciplinary action against 3 members(Hanlon, Lesko, and Michel) because they had filedunfair laborpractice charges with the Board, and depriving them of their oppor-tunities for employmentas a consequenceof the arrangement with theCompany.We shall consider the exceptions to these three findingsin numbered sections below.3ConsolidatedWestern Steel Corporation,108 NLRB 1041. At the Company's requestwe have reexamined this case in the lightof N. L.R. B. v. Clara-Val Packing Company,191 F. 2d 556 (C. A. 9), but reaffirm our holding in that 'case.We note that the agree-ment involved in theClara-Valcasewas a complete collective-bargaining agreement,unlike the agreement here which obligated the Company to. whatever terms and condi-tions of employment the Brotherhood might unilaterally establish in the locality.4 See footnote 2.The original charge was served on the Unions on February 28, 1955.sApart from the International Agreement,itwas also alleged that the Brotherhoodmaintained and enforced a similar arrangementwith the Company.We agree with theTrial Examiner that there was no evidence to support this allegation. MERRITT-CHAPMAN&SCOTT CORPORATION383(1)The Unions and the Company both attack the findings of an"unlawful hiring arrangement" and "illegal hiring practices" at theOlin project-a finding the Trial Examiner based on the testimony ofO'Shea and Meyers, both of whom were called by the General Counselas adverse parties under Rule 43 (b). In March 1954, CompanySuperintendent O'Shea obtained a conference with Meyers, the Unions'business agent, for the purpose of assuring the Company of an adequatesupply of competent carpenters and related craftsmen for the Olinproject.O'Shea in effect asked Meyers whether he could supply thenecessary craftsmen, and under what terms and conditions of employ-ment they would work. In reply, Meyers agreed to supply the Com-pany's requirements, and gave O'Shea certain written materialestablishing the expected terms and conditions of work.Significantamong this material are sections 5; 6, and 38 of article XII of theDistrict Council's constitution, bylaws, and working rules, whichprohibit members from working not only with nonunion men of the.trade but even with union men not holding a current working card.'Also among the material which Meyers gave O'Shea was a formcontract containing a provision that the employer would employ onlyunion members.At all times thereafter, the parties abided by the dis-criminatory closed-shop requirement provided for by the materialabove described, until the Olin project was completed about May 15,1955.In particular, as set forth below under paragraph (2), theCompany at first accepted Hanlon's application for employment butlater canceled it upon the District Council's refusal to clear or approveHanlon.Based on this evidence, the Trial Examiner found that the Unionshad entered into an unlawful hiring arrangement with the Companyrelating to the Olin project, and had violated Section 8 (b) (2) and (1)(A) by maintaining and enforcing this arrangement on and afterAugust 2S, 1954.The Company and the Unions point out that Meyers specificallydenied that there was any sort of arrangement made with the Company,and that O'Shea did not testify to making any such arrangement.However, this establishes only that noexpressclosed-shop arrangementwas made. It does not invalidate the Trial Examiner's inference,based on the facts in this case and particularly on Meyers' testimonythat he supposed O'Shea expected to go along with the Unions' formagreement for a closed shop, that the Unions and the Companyreached an understanding that the Company would employ only unioncarpenters and related craftsmen.Thus, when the Company in effect -asked the Unions the terms under which they would furnish crafts-men upon request, the Unions gave the Company a copy of the ruleprohibiting members from working with anyone not a member in good6 Article X authorizesthe issuanceof a working card only to paid-up members. 384DECISIONS OF NATIONAL LABOR RELATIONS BOARDstanding-a clear indication thatthe Unionswould furnish workersonly if the Company limited its employment to union members ingood standing.That theCompany understood this is shown by thefact that it thereafterabided by the Unions' limitation,and securedall but one of its carpentersdirectlyfromthe Unions'hall.And asto the sole exception-Hanlon-aswe find below,the Companypromptly canceled his employment when the Unions refused to clearhim.To find that the Company's discriminatory actions were notdue to theUnions'unspoken ultimatum that no union craftsmenwould be forthcoming unless the Company operated a closed shop,as the Unionsargue, would be unrealistic.Whether or not aunion mayhavethe rightto act as an employment agency for an employer, orto refuse to do so, we hold thatitmay notlawfully condition its actionin such a way as to cause the employer to discriminateby employingonly union members in good standing and rejecting all others.That isprecisely what the Unions here causedthe Company to do.The Unions also argue that the original complaint alleged onlya hiring arrangement"by virtue of" the International Agreement;that no such Agreement was in existence; and that an independenthiring arrangement is therefore not in issue.However, we have foundthat there was an International Agreement in existence.Moreover,_ the complaint was amended at thehearingto allege a hiring arrange-ment not dependent on the International Agreement,and the issueas amended was fully litigated by all parties.Thus, even if an inde-pendent arrangement were not properly alleged in the original com-plaint-a contentionwithwhich we do not agree-we find that theallegation as amended and as fully litigated would be ample to putthe arrangement in issue.Accordingly,we find no merit in thisargument.We find, as did the Trial Examiner, that the District Council,Local 633, and Local 377 caused the Company to maintain and enforcea hiring arrangement or practice in violation of Section 8-(a) (3) ofthe Actat the Olin project from and after August 28, 1954, therebyrestraining and coercing employees in the exercise of the rights guar-anteed in Section 7 of the Act.(2)The Unions also attack the Trial.Examiner's finding thatHanlon was discriminated againstby theCompany in September1954, and that they caused the discrimination.The evidence creditedby theTrial Examiner shows that on September 2, 1954, Hanlon,convincedthathe was not being treated fairlyby theUnions inreferrals to jobs and that it was futile to continue seeking employ-ment through the Unions, applied for employment directly to theCompany's representative,O'Shea.O'Shea replied that if Hanloncould clear with the local union he would be hired, and should report MERRITT-CHAPMAN & SCOTT CORPORATION385for work on Monday, September 13; but that if he could not clear,there was nothing O'Shea could do for him.When O'Shea askedHanlon about getting a referral slip or clearance from the DistrictCouncil,Hanlon answered that he would not be able to get one.O'Shea then offered to call Meyers, the District Council's representa-tive, and request Hanlon by name.About a week later Hanlon tele-phoned O'Shea to inquire whether the District Council had grantedO'Shea permission to employ him.O'Shea replied that somethinghad come up and that Hanlon should not report for work until O'Sheacalled him.Not receiving any call during the next 2 or 3 weeks, Han-lon telephoned the Company and spoke to Riese, the new superin-tendent who had replaced O'Shea.After Hanlon explained the entiresituation, he was told by Riese that he could not talk to him at thattime.There was no further communication between the two men.We note that the record is devoid of any legitimate explanation forO'Shea's action in canceling Hanlon's employment, which was to beginon September 13.We also note that O'Shea had inquired whetherHanlon could get a referral, from the District Council, and had warnedHanlon that without it there was nothing that O'Shea could do forhim. In these circumstances we can only conclude, as did the TrialExaminer, that the Company was carrying out its discriminatorywarning to Hanlon that it would employ him only if he was clearedor approved by the District Council. Because of the unlawful hiringarrangement found above, we agree with the Trial ' Examiner thatthe Unions caused the Company's unlawful discrimination againstHanlon?(3) In the complaint in Case No. 14-CB-305, the General Counselalleged with great particularity that the Unions had restrained andcoerced three of their members (Hanlon, Lesko, and Michel) by ex-pelling them from membership in or about October 1955 because theyhad filed unfair labor practice charges with the Board.And furtherrestraint and coercion was alleged in that the Unions deprived thethreemen of employment opportunities as a consequence of theirexpulsion, the Unions' rules, and the hiring arrangement with theCompany.When the Unions requested a bill of particulars as tothis latter allegation, the General Counsel on February 2, 1956, statedin writing that he was not relying on any actual employment applica-tions by the 3 men, but rather on closed-shop agreements with 3named employer associations and with employers other than theCompany.At the hearing, the Unions argued that the expulsion was protectedby the proviso to Section 8 (b) (1) (A), and that the alleged deprival° SeeRadioOfcer8' Union (Butt Steamship Company) V. N. L. R.IT.,347 17. S. 17,affirming 196P. 2d 960 (C. A. 2), which enforced 93 NLRB 1523.450553-58-vol. 118-26 .386DECISIONS OF NATIONAL LABOR RELATIONS BOARDof employment opportunities must be limited to the Company, as al-leged in the complaint, or in any event to employers whose activitieswere shown to affect commerce within the meaning of the Board'sjurisdictional standards.The Trial Examiner rejected these argu-ments, and.sustained the complaint in this respect.The Unions arguein their exceptions that these unfair labor practice findings wereimproper.Even assuming that the General Counsel's bill of particulars mayproperly be regarded as amending the complaint so as to allege thatthe Unions caused discrimination by employers or employer associ-ations other than the Company, we find merit in the Unions' juris-dictional argument. 'Thus, we note that the record developed at thehearing was devoid of evidence that the unnamed employers, or theemployer associations mentioned for the first time in the GeneralCounsel's bill of particulars, were engaged in commerce.And theUnions' unlawful hiring arrangement with the Company had expiredinMay 1955, some 4 or 5 months before the alleged deprival of em-ployment opportunities.We are therefore constrained to find thatthe allegations are not properly before us for determination.8Ac-cordingly, we cannot agree with the Trial Examiner that the Unionsviolated the Act either by disciplining Hanlon, Lesko, and Michel, orby depriving them of employment opportunities.However, we agree with the TrialExaminer,for thereasons setforth by him, that the appropriate remedy for the unfair labor prac-tices found in (1) and (2), above, should be coextensive with thedemonstrated danger that the Unions will engage in similar unfairlabor practices involving other employers.We shall accordinglyprohibit the Unions from causing discrimination by the Companyor any other employer.Our Order shall be construed as limited toemployers or employer associations over whom the Board wouldassert jurisdiction in an appropriate proceeding.3.The activities of Respondent Company and Respondent Brother-hood set forth in section 1, above, occurring in connection with the op-erations of the Company described in section I of the IntermediateReport, have a close, intimate, and substantial relation to trade,traffic, and commerce among the several States, and tend to lead tolabor disputes burdening and obstructing commerce and the free;How of commerce.'The General Counsel citesInternational Association of Bridge, Structural & Orna-mental Iron ii'orkers, etc.,112 NLRB 1059, as authority supporting the allegations inquestion.However,that case is entirely distinguishable on its facts.Thus,the union'sthreat of loss of membership in good standing was made to one D.D. Dolen, an em-ployee of Buie Building Materials Company, whose operations were found to satisfy ourjurisdictional requirements.And in the absence of evidence that the union might simi-larly threaten employees of other employers, our order prohibiting restraint and coercionwas limited to employees of Buie Building Materials Company. MERRITT-CHAPMAN&SCOTT CORPORATIONTHE REMEDY387Having found that Respondent Company and Respondent Brother-hood have engaged in certain unfair labor practices affecting com-merce by maintaining an International Agreement for a closed shop,we shall order them to cease and desist therefrom and to take certainaffirmative action designed to effectuate the policies of the Act.On the basis of the foregoing we make the following :SUPPLEMENTAL CONCLUSIONS OF LAW1.By maintaining and enforcing the International Agreement con-taining an unlawful union-security provision, the Company and theBrotherhood have engaged in and are engaging in unfair labor prac-tices within the meaning of Section 8 (a) (3) and (1) and Section 8(b) (2) and (1) (A) of the Act, respectively.2.The said unfair labor practices are unfair labor practices affect-ing commerce within the meaning of Section 2 (6) and (7) of theAct.ORDERUpon the entire record in the case and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that :A. Respondent Merritt-Chapman & Scott Corporation, its officers,agents, successors, and assigns shall :1.Cease and desist from maintaining or enforcing the provisionin the International Agreement made in March 1946 with UnitedBrotherhood of Carpenters and Joiners of America, AFL-CIO, orany other understanding which requires membership in or clearanceby a labor organization as a condition of employment, except asauthorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act:(a)Post copies of the notice attached hereto marked "AppendixA." ICopies of said notice, to be furnished by the Regional Directorfor the Fourteenth Region, shall be duly signed and posted im-mediately upon receipt thereof and maintained for sixty (60) consecu-tive days thereafter in conspicuous places, including all places wherenotices to employees are customarily posted.Reasonable steps shallbe taken by the Company to insure that said notices are not altered,defaced, or covered by any other material.°In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order"the words "Pursuant'to a Decree of the United States Court of Appeals, Enforcing anOrder." 388DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b)Notify the Regional Director for the Fourteenth Region inwriting,within ten(10) days from the date of this Order, what stepshave been taken to comply herewith.B. Respondent United Brotherhood of Carpenters and Joiners ofAmerica,AFL-CIO,its officers,agents, successors,and assigns shall :1.Cease and desist from maintaining or enforcing the provision inthe International Agreement made inMarch1946 withMerritt-Chap-man & Scott Corporation,or any other understanding which requiresmembership in or clearance by a labor organization as a condition ofemployment,except as authorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action,which the Board findswill effectuate the policies of the. Act :(a)Post copies of the notice attached hereto marked"AppendixB." 10Copies of said notice, to be furnished by the Regional Directorfor the Fourteenth Region, shall be. duly signed and posted immedi-ately upon receipt thereof and maintained for sixty(60) consecutivedays thereafter in conspicuous places, including all places where no-tices to members are customarily posted.Reasonable steps shall betaken by the Brotherhood to insurethat saidnotices are not altered,defaced, or covered by any other material.(b)Notify the Regional Director for the Fourteenth region inwriting, within ten (10) days from the date of this Order, what stepshave been taken to comply herewith.C. Respondents Carpenters District Council of Madison County,Illinois,and Vicinity,affiliated with United Brotherhood of Carpen-ters and Joiners of America,AFL-CIO;Local 633, United Brother-hood of Carpenters and Joiners of America,AFL-CIO ;and Local 377,United Brotherhood of Carpenters and Joiners of America, AFL-CIO ; their officers, agents,successors,and assigns shall :1.Cease and desist from :(a)Executing,maintaining,renewing,or enforcing any agreement,understanding,arrangement,or practicewithMerritt-Chapman &Scott Corporation,or any other employer, which requires member-ship in or clearance by a labor organization as a conditioii of employ-ment, except as authorized in Section 8 (a) (3) of the Act.(b)Causing or attempting to cause Merritt-Chapman & ScottCorporation,or any other employer, to refuse employment to or other-wise discriminate against any employees or applicants for employ-ment because they are not members of or have not been cleared by anylabor organization, in violation of Section 8 (a) (3) of the Act.(c) In any other manner restraining or coercing employees in theexercise of the rights guaranteedin Section7 of theAct, except to theextent that such rights may be affected by an agreement requiring11See footnote 9. MERRITT-CHAPMAN & SCOTT CORPORATION389membership in a labor organization as a condition of employment, asauthorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :^(a)Make Harold A. Hanlon whole for any loss of pay suffered byreason. of the discrimination against him, in the manner set forthin the Intermediate Report.(b)Notify Merritt-Chapman & Scott Corporation and Harold A.Hanlon in writing that they withdraw all objections to the employ-ment of Hanlon by the Company.(c)Post at each of their offices and meeting halls in Madison.Coun-ty, Illinois, and vicinity, copies of the notice attached hereto marked"Appendix C." 11Copies of said notice, to be furnished by the Re-gional Director for the Fourteenth Region, shall be duly signed andposted immediately upon receipt thereof, and maintained for sixty(60) consecutive days thereafter in conspicuous places, including allplaces where notices to members are customarily posted.Reasonablesteps shall be taken by these Respondents to insure that said notices arenot altered, defaced, or covered by any other material.(d)Notify the Regional Director for the Fourteenth Region inwriting, within ten (10) days from the date of this Order, what stepshave been taken to comply herewith.MEMBER MURDOCK, dissenting in part :I must take issue with the majority's finding in this case that theRespondent Unions violated Section 8 (b) (2) and (1) of the Act byparticipating in a closed-shop "arrangement" at the Olin project ofMerritt-Chapman & Scott.My disagreement is on two grounds.First, I can find no substantial evidence in this record to warrant theinference that all agreement was reached by the Unions and the Com-pany requiring the latter to enforce the Unions' bylaws, constitution,or contracts with other employers. Second, as I read Section 8 (b)(2) of the Act, that section does not forbid discriminationby a union;it forbids onlycausationorattempts to cause employer discriminationin violation of Section 8 (a) (3).Whatever agreement the Unionsand the Company reached, I can find nothing in the circumstances ofthis case to warrant the conclusion that this Company was persuaded,urged, or forced by these Unions to discriminate against anyemployees.In March 1954, General Superintendent O'Shea on behalf of theCompany sought out Union Business Agent Meyers for the purpose ofsecuring an adequate supply of craftsmen for the Olin project.Ac-cording to the uncontradicted testimony of these persons theonlyagreement made during this conference was that Meyers would fur-11See footnote 9. 390DECISIONSOF NATIONALLABOR RELATIONS BOARDnish the Company with competent craftsmen as requested.No con-tention has been made that this agreement was unlawful.Themajority, however, infer that another unlawful agreement was madeat the same time. I note that the majority does not use the term"agreement" in this connection, preferring the vaguer terms of"arrangement," "understanding," or "practice." I do not know whatthese terms legally can mean in this context unless they mean ameeting of the minds and therefore an agreement between the parties.Obviously, any unilateral action taken voluntarily by either of theparties cannot be used to find a violation by the other.(N. L. R. B.v.Brotherhood of Painters (Spoon Tile Co.),242 F. 2d 477 (C. A.10), modifying the Board's decision in 114 NLRB 1172.)The basis of the majority's inference that an unlawful agreementwas made in March 1954 are statements in its decision to the effectthatMeyers' agreement to furnish O'Shea with craftsmen wascon-ditionedon the further agreement by O'Shea to employ "only unionmembers in good standing and rejecting all others."Thus, the ma-jority states: "O'Shea in effect asked Meyers whether he could supplythe necessary craftsmen, and under what terms and conditions of em-ployment they would work. In reply, Meyers agreed to supply theCompany's requirements, and gave O'Shea certain written materialestablishing the expected terms and conditions of work."Again, themajority states : "Thus, when the Company in effect asked the Unionsthe terms under which they would furnish craftsmen upon request,the Unions gave the Company a copy of the rule prohibiting membersfrom working with anyone not a member in good standing. ...A careful reading of the testimony of O'Shea and Meyers disclosesnothing to warrant the above statements of the majority.O'Shea testified that in contacting Meyers he was following the° common practice of the trade and explained the reason for this prac-tice as follows : ". . . If you want carpenters throughout the countrywhen you travel, the source of your carpenters is your local, becausethey have the carpenters, and not only that, they are capable trades-men, I mean you just can't go out in the street and ask somebody ifhe is a carpenter.He might tell you he isn't.You go to the, sourceof supply. It's the logical thing to do." Specifically as to his agree-ment with Meyers, he testified :A.Well, we [O'Shea and New York Project Manager FredBauer] told him that we were going to put up a project in Alton,and that we required some men, and he gave them to us.Q. Is that all you recall about the meeting?A.Well, it was a general discussion about wages and welfareand probably insurance, the general things you discuss any timeyou attempt to hire some men. MERRITT-CHAPMAN & SCOTT CORPORATION391In answer to a question whether he had always hired carpentersthrough theA. F. of L.,O'Shea responded :A. That is theonly one we had any desire to hire. I have seenrush big jobswhere theyare unable to hire them.They willlet other men come in on permits,and things like that, notnecessarily go to the union.You are not obligated to hire any ,body. It is a practice that is followed.Meyers testified that he furnishedO'Shea witha copy of the Unions'bylaws and area contractat thelatter's request:"A. As far as Merritt-Chapman&Scott, we do not have any agreement with them, theynever signed any. I wasn't aware of any international agreement,and as I told you, I inet Mr. O'Shea and Mr. Bauer at the Stratford.Hotel and I furnished him with a copy of our by-laws and our presentagreement at that time,and there wasn't anything said other thanthat.He wanted the information.I think I broughthim some wel-fareblanks along."Again,Meyers testified : "Mr. O'Shea asked fora copy of our by-laws, working rules and the present rate in the dis-trict."Twice Meyers specifically denied that he had made an agree-mentwith O'Shea, which the majority finds by inference was, in fact,made.Meyers concluded his direct examination by the followingstatement:"I said thatas far as that agreement,there was no agree-ment made.Wheneverthere is an agreement made, we have theindividuals sign on theback theyare representing the company."In the face of this specific and uncontradicted testimony the ma-jority nevertheless finds that the Company was acting under an "un-spoken ultimatum" which required it to operate a closed shop. Itseems to me that the majority's position is untenable.Not only isthere an absence of substantial evidence to support their inferenceof an unlawful agreement,but the record,in my opinion, is perfectlyclear that Meyers furnishedO'Shea withinformation as to wagerates and the Unions'bylaws and rules at thelatter's specific request.The record will not support an inference that any "ultimatum," ex-press or implied,was ever made by Meyers to O'Shea. Indeed, thetestimony of O'Shea, quoted above, is absolutely clear that the Com-pany desired to hire its craftsmen through the Unions to be assuredof their competence.If the Company desired further to hire onlyunion members and thereafter discriminated against nonunion mem-bers, that,of course,might well be a violation of Section 8 (a) (3),but certainly this unilateral action by the Company can hardly be-turned into a violation of Section 8 (b) (2) by the Unions.I think,moreover,the time has come to clarify what,in my opinion,.is some misconception as to the scope and effect of Section 8 (b) (2).That section of the Act forbids a labor organization or its agents- 392DECISIONS OF NATIONAL LABOR RELATIONS BOARD"to cause or attempt to cause an employer to discriminate against anemployee in violation of subsection (a) (3) or to discriminate againstan employee with respect to whom membership in such organizationhas been denied or terminated on some ground other than his failureto tender the periodic dues and the initiation fees uniformly requiredas a condition of acquiring or retaining membership."This sectionof the Act, as the legislative history makes abundantly clear, wasaimed at unions whichwent to employersand demanded that anemployer discharge a particular employee because the latter "did notlike the union."Senator Taft stated most succinctly on the floor ofthe Senate the effect of this provision :12The pending measure does not propose any limitation withrespect to the internal affairs of unions.They still will be ableto fire any members they wish to fire, and they still will be ableto try any of their members.All that they will not be able to do,after the enactment of this bill, is this : If they fire a member forsome reason other than nonpayment of dues they cannot make hisemployer discharge him from his job and throw him out of work.That is the only result of the provision under discussion.On the basis of the specific language of Section 8 (b) (2) and itslegislative history it seems perfectly clear to me that the essentialelement of unlawful conduct by a union is an overt act on its partrequiringan employer to discriminate against an employee in viola-tion of Section 8 (a) (3).Such conduct of the union must, of course,under Section 10 (c) of the Act, be established by a "preponderanceof the testimony taken." It cannot be established by conjecture,speculation, or by the absence of evidence completely disproving theallegations of the complaint.As the Court of Appeals for the TenthCircuit has held in theSpoon Tilecase,supra,at page 1173: "Neitheremployer nor union can be held accountable for the unilateral actionof the other.Neither is bound to police the other nor can it beinferred that an unfair labor practice indulged in by one is caused bythe undisclosed activity of the otheror through the tacit under-standing of both."[Emphasis supplied.]If an employer volun-tarily goes to a union and requests that the union furnish it with menand takes the position that it does not desire to hire any men otherthan union men, I fail to see how the union can be found in violationof Section 8 (b) (2).Whether or not such conduct of an employeris violative of Section 8 (a) (3), certainly the union has done nothingto compel, require, or urge the employer to this course of conduct.It is a decision that the company itself has madefor a reason that mayhave nothing to do withz union compulsion.As in the instant-case,- a19 93 C.R. 4318(April29, 1947). MERRITT-CHAPMAN & SCOTT CORPORATION393company may well believe that the label of union membership is aguarantee of competence. In an area where it is unfamiliar with theskills of local craftsmen it may be unwilling to risk the success of animportant job by hiring nonunion craftsmen.The statute mayforbid discrimination of this sort by an employer.But Section 8 (b)(2)does not make a union a party to this discrimination merelybecause it agrees to provide union members at the employer's request.Unions are formed to represent employees, normally their brothermembers.They are not formed, and Section 8 (b) (2) does notrequire them, to be the guardians of every nonunion workman whodesires a job with an unwilling employer.Nothing in the statuteforbidsper seunion discrimination against employees who are notunion members.The sole restriction under Section 8 (b) (2) againstunion conduct as to these employees is that a union cannotcauseorattempt to causean employer to unlawfully discriminate against them.Assuming that the evidence in this case was sufficient, as it is not, tofind that the Company and the Union had agreed that the latter wouldfurnish union members for the job, I cannot be persuaded in thecircumstances of this case that the Union would have therebycausedthe Employer to discriminate against any employee. In my opinion,cause, if it means anything, means something more than acquiescence.It means that the employer would not have done what he did were itnot for the union's insistence.Senator Taft, quoted above, used theterm "make" in explaining the term "cause" under Section 8 (b) (2).To say that a union, sought out by a company and requested by thecompany to furnish union men for a particular job, has caused ormade the company discriminate against other employees is to stretchSection 8 (b) (2) into a provision that makes unions the positivechampions of nonunion workmen. I do not believe that Congressintended any such result.The Board, and not unions, is chargedwith the prevention of unfair labor practices under Section 8 (a) (3).If an employer voluntarily undertakes to discriminate against non-union workmen, it is he against whom a charge should be filed andthe processes of the Board invoked.While I believe I have already answered the majority's finding thatHanlon was denied employment pursuant to an "unlawful hiringarrangement," a word more about this surprising result.Again themajority relies upon inference to find a violation of Section 8 (b) (2).Here, however, the inference is based not upon a minimum of evidence,but upon no evidence at all ! The majority candidly states that "therecord is devoid of any legitimate explanation for O'Shea's action incancellingHanlon's employment."Without the barest scintilla ofevidence and relying solely on O'Shea's comments to Hanlon, themajority is satisfied that the Unions caused the Company to discrimi- 394DECISIONS OF NATIONAL LABOR RELATIONS BOARDnate against this employee. It may be noted that Hanlon was a unionmember and could have been referred to any job but for one fact.The. Unions operated their unemployment register fairly and demo-cratically by placing those longest unemployed at the top of the list.Hanlon had a job at the time he applied to O'Shea and knew verywell that he would not be referred while others were unemployed. Itseems to me that the Unions, even if Hanlon had sought a referralfrom them, which he did not, were under no obligation to refer thisemployee in preference to another, who had patiently waited his turnfor a job opening.As the Court of Appeals for the Sixth Circuit,affirming by dissenting opinion inTurner Construction Company, _110NLRB 1860, 1867, has said, if the union referred the alleged dis-criminates rather than the "registered union member who would nor-mally have been referred such member could more realisticallycomplain of discrimination as to him."N. L. R. B. v. TurnerConstruction Company,227 F. 2d 498, 501.For thesereasonsI would dismiss the complaint in its entirety.MEMBERSRODGERS and JENKINS took no partinthe consideration ofthe above Decision and Order.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that:WE WILL NOT maintain or enforce the provision, in the Inter-national Agreement made in March 1946 with United Brother-hood of Carpenters and Joiners of America, AFL CIO, whichrequires membership in or clearance by a labor organization asa condition of employment, except as authorized in Section 8 (a)(3) of the Act.All our employees are free to become, remain, or refrain from be-the extent that this right may be affected by agreements in conformitywith Section 8 (a) (3) of the Act.MERRITT-CHAPMAN & SCOTT CORPORATION,Employer.Dated-----=----------BY------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material. MERRITT-CHAPMAN & SCOTT CORPORATION395APPENDIX BNOTICE TO ALL MEMBERS AND TO EMPLOYEES OFMERRITT-CHAPMAN & SCOTT CORPORATIONPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that :WE WILL NOT maintain or enforce the provision, in the Inter-national Agreement made in March 1946 with Merritt-Chapman& Scott Corporation, which requires membership in or clearanceby a labor organization as a condition of employment, except asauthorized in Section 8 (a) (3) of the Act.UNITED BROTHERHOOD OF CARPENTERSAND JOINERS OF AMERICA, AFL-CIO,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.APPENDIX CNOTICE TO ALL MEMBERS AND TO EMPLOYEES OFMERRrrr-CHAPMAN & SCOTT CORPORATIONPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that :WE WILL NOT execute, maintain, renew, or enforce any agree-ment, understanding, arrangement, or practice with Merritt-Chap-man & Scott Corporation, or any other employer, which requiresmembership in or clearance by a labor organization as a conditionof employment, except as authorized in Section 8 (a) (,3) of theAct.WE WILL NOT cause or attempt to cause Merritt-Chapman &Scott Corporation, or any other employer, to refuse employmentto or otherwise discriminate against any employees or applicantsfor employment because they are not members of or have not beencleared by any labor organization, in violation of Section 8 (a)(3) of the Act.WE WILL NOT in any other manner restrain or coerce employeesin the exercise of the rights guaranteed in Section 7 of the Act,except to the extent that such rights may be affected by an agree-ment requiring membership in a labor organization as a conditionof employment, as authorized in Section 8 (a) (3) of the Act. 396DECISIONSOF NATIONALLABOR RELATIONS BOARDWE WILL make whole Harold A.Hanlonfor anyloss of paysufferedby reason of the discriminationagainst him,and willnotifyhim and Merritt-Chapman&Scott Corporation in writingthatwe withdraw all objection to his employment.CARPENTERS DISTRICTCOUNCILOFMADISONCOUNTY,ILLINOIS,AND VICINITY,UNITEDBROTHERHOOD OF CARPENTERS& JOINERSOF AMERICA, AFL-CIO,LaborOrganization.BY-------------------------------------(Representative)(Title)LOCAL UNIONNo. 377, UNITED BROTHER-HOOD OF CARPENTERS&JOINERS OF AMERICA,AFL-CIO,Labor Organization.By-------------------------------------(Representative)(Title)LOCAL UNIONNo. 633,UNITED BROTHER-HOOD OF CARPENTERS&JOINERS OF AMERICA,AFL-CIO,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORT ANDRECOMMENDED ORDERSTATEMENT OF THE CASEThese proceedings,authorized and conducted in accordance with the provisionsof Section 10 of the Labor Management RelationsAct, 1947,61 Stat.136, hereincalled the Act, were initiated by charges duly filed by Henry H.Michel andHaroldA.Hanlon, individuals,againstMerritt-Chapman&ScottCorporation(herein calledRespondent Company),United Brotherhood of Carpenters andJoiners of America,AFL-CIO 1 (herein called Respondent Brotherhood), Carpen-tersDistrictCouncil of Madison County, Illinois, andVicinity,affiliatedwithUnited Brotherhood of Carpenters and Joiners of America,AFL-CIO (hereincalledRespondent District Council),and LocalUnions Nos.633 and 377,UnitedBrotherhood of Carpenters and Joiners of America,AFL-CIO(herein respectivelycalledRespondent Local 633 and RespondentLocal 377).Pursuant to Section10 (b), the General Counsel of the NationalLaborRelationsBoard, hereinseparately designated as General Counsel and the Board,by and through theRegional Director for the Fourteenth Region, St. Louis, Missouri, on November29, 1955, issued a complaint in CaseNo. 14-CA-1438 alleging that RespondentCompany has engaged in and is engaging in unfair labor practices within themeaning of Section 8 (a) (1) and(3), affecting commerce within the meaningof Section 2 (6) and(7) of the Act.He likewise on November 30, 1955, issueda complaint in Case No. 14-CB-305 alleging that Respondents Brotherhood, Dis-trictCouncil,and Locals 633 and 377 have engaged in and are engaging in un-iDesignation amended pursuant to the merger of American Federation of Labor andCongress of Industrial Organizations,effective December 5, 1955. MERRITT-CHAPMAN & SCOTT CORPORATION397fair labor practices within the meaning of Section 8 (b) (1) (A) and 8 (b) (2),affecting commerce within the meaning of Section 2 (6) and (7) of the Act.Copies of the charges, complaints, and other pertinent processes were duly servedupon all Respondents and parties in interest.Pursuant to Section 102.64 (b) ofthe Board's Rules and Regulations, Series 6, as amended, to avoid unnecessarycosts or delay and to effectuate the purposes of the Act, the Regional Directorinwriting, on November 30, 1955, issued an order to consolidate the cases forhearing.On or about December 20 or 21, 1955, Respondents in Case No.14-CB-305 filed a motion to dismiss the complaint, which was referred to TrialExaminer Robert E. Mullin and denied upon a finding that issues of fact hadbeen raised that could best be resolved only after a full hearing of the evidence inconnection therewith.Thereupon, said Respondents filed request for a bill ofparticulars,which was furnished by the General Counsel upon order of Trial Ex=aminer George A. Downing dated January 30, 1956.Answer and supplementalanswer of Respondents in Case No. 14-CB-305 denyall allegationsof unfair laborpractices.Answer and supplemental answer filed by Respondent Company inCase No. 14-CA-1438 admit allegations of the complaint pertaining to commerce,and deny all allegations of unfair labor practices.With respect to unfair labor practices, the composite complaints, as amended,allege particularly in substance that: (1) Respondents Merritt-Chapman & ScottCorporation and United Brotherhood of Carpenters and Joiners of America, AFL-CIO atall timesmaterial hereto have beenpartiesto,maintained, enforced, andcontinued to maintainand enforce,an InternationalAgreementconstituting anillegal union-security contractinterferingwith,restraining,and coercing employees inthe exercise of the rights guaranteed in Section 7 of the Act, and discriminating andcausing discrimination in regard to their hire or tenure of employment and otherterms or-conditions of employment; (2) Respondents Brotherhood, District Council,Local 633, and Local 377 have, at all times material hereto, maintained and en-forced..and. continuetomaintainand enforce an unlawful hiring arrangement. withMerritt-Chapman & Scott Corporation; (3) Respondents District Council, Local633, and Local 377, by virtue of the aforesaid International Agreement and themaintenance and enforcement of an unlawful hiring arrangement, caused or at-tempted to cause and is now causing Merritt-Chapman & Scott Corporation to dis-criminateagainst itsemployees in violation of Section 8 (a) (3); and (4) Respond-ents Local 377, District Council, and Local 633, respectively, filed charges against,fined, and suspended the union membership of Harold A. Hanlon, Henry H. Michel,and Michael Leskoas a consequenceof which in combination with aforesaid un-lawful hiring arrangement they were deprived of employment opportunities withinthe jurisdiction of the Respondents herein; all for thereasonthat they resorted toprocesses of.the National Labor Relations Board in the exercise of the rights guaran-teed in Section 7 of the Act.Respondent Company in its answer to the complaint admits the execution ofthe International Agreement, but denies that said contract has been in force andeffect at any time material hereto. It avers that even if said contract had beenin force and effect it would be protected by the provisions of Section 102 of theLabor Management Relations Act, 1947, because itwas signedon March 12, 1946,and has not been renewed or extended since that time.As a complete bar toproceedings hereinagainst it,Respondent Company further pleadsa settlementagreement in October 1955 with the Regional Director for the FifthRegion,Balti-more,Maryland, in Case No. S-CA-985, wherein theinternationalAgreementwas" -attacked.It also pleads as a bar the limitation provided in Section 10 (b)of the Act for issuance of complaints based upon unfair labor practices occuringmore than 6 months prior to the filing of the charge.Respondent Brotherhood in its answer likewise admitsexecutionof the Inter-nationalAgreement, denies that it has been maintained or enforced at any timematerial hereto; and that in any eventit isprotected by the provisions of section102, Labor Management Relations Act, 1947.Respondents District Council, Local 633, and Local 377 deny any knowledgeof the International Agreement of 1946 and deny any unlawful hiring arrangementwithMerritt-Chapman & Scott Corporation.With respect to union disciplinary ac-tion taken against Hanlon, Michel, and Lesko, they assert that the complaint is animproper and unwarranted invasion and interference with the internal affairs of alabor orgaization protected by the proviso contained in Section 8 (b) (1) (A) ofthe Act; and that the General Counsel had in that respect no authority to issue thecomplaint, because these, men failed to exhaust their administrative remedies asprovided in section 57, constitution and bylaws of the United Brotherhood of Car-penters and Joiners of America. 398DECISIONSOF NATIONALLABOR RELATIONS BOARDPursuant to notice to all parties, a hearing was conducted at St. Louis, Missouri,on February 14, 15, 16, and 17, 1956, by the Trial Examiner duly designated bythe Chief Trial Examiner.All parties were present and represented by counsel.All parties were afforded full opportunity to be heard, to examine and cross-examine witnesses, to introduce evidence pertinent to the issues involved, to presentoral argument before the Trial Examiner, and to file written briefs and proposed.findings and conclusions within a fixed time from the close of the hearing. In due-course written briefs were filed by counsel for the General Counsel and all Re-spondents, which have been given due consideration.Upon the entire record in the case, and from my observation of the witnesses,.Imake the following:FINDINGS OF FACT1.BUSINESS OF RESPONDENT COMPANYMerritt-Chapman & Scott Corporation is a corporation engaged in the general.construction business with its principal office in the City of New York. In thecourse and conduct of its business during the year 1954, which period is repre-sentative of all times pertinent herein, it performed services for enterprises engagedin interstate commerce throughout the. United States of America valued in excessof $100,000,000.During said year it performed services for Olin Industries aloneatEast Alton, Illinois, valued in excess of $1,000,000.Purchases of materials,and equipment made by Respondent Company in 1954 throughout the UnitedStates and shipped to its various construction sites and places of business, includ-ing the State of Illinois, were valued in excess of $80,000,000.Ifind, therefore, that Respondent Company is engaged in commerce withinthe meaning of Section 2 (6) and (7) of the Act.It.THE LABOR ORGANIZATIONSINVOLVEDUnited Brotherhood of Carpenters and Joiners of America, AFL-CIO; Carpen-tersDistrictCouncil of Madison County, Illinois, and Vicinity, affiliated withUnited Brotherhood of Carpenters and Joiners of America, AFL-CIO; Locals Nos.377 and 633, United Brotherhood of Carpenters and Joiners of America, AFL-CIO,are labor organizations within the meaning of Section 2 (5) of the Act.III.THE UNFAIR LABOR PRACTICESA. Factual chronologyOn or about March 12, 1946, Respondent Company and Respondent Brotherhoodexecuted and entered into the following written agreement:International AgreementMemorandum of Agreement between the firm of Merritt-Chapman & ScottCorporation, 17 Battery Place, N. Y. C. and United Brotherhood of Carpenters,and Joiners of America.We, the firm of Merritt-Chapman & Scott Corporation AGREE to recognizethe jurisdiction claims of the United Brotherhood of Carpenters and Joiners,of America, to work the hours, pay the wages and abide by the rules and regu-lations established or agreed upon by the United Brotherhood of Carpentersand Joiners of America of the locality in which any work of our company isbeing done, and employ members of the United Brotherhood of Carpenters andJoiners only.No change to be made in the hours and wages in any locality, and no condi-tions imposed other than are enforced on all Local firms.In -consideration of the foregoing, the United Brotherhood of Carpenters andJoiners of America agree that no stoppage of work or any strike of its members,either collectively or individually, shall be entered into pending any disputebeing investigated and all peaceable means taken to bring about a settlement.MERRITT-CHAPMAN & SCOTT CORPORATION,(Signed)FRANK W. BARNES.For the United Brotherhood of Carpenters and Joiners of America.(Signed)M. A. HUTCHESON,1st Gen. Vice Pres.Dated March 12, 1946. MERRITT-CHAPMAN & SCOTT CORPORATION399With respect to the foregoing "International Agreement," Vice President RichardMynatt credibly testified in substance without contradiction that it wassigned in1946 at the top level for Respondent Company by Mr. Barnes (assistant to thepresident), went into his file, and its existence was probably known only toBarnes,the president, and a few of the top personnel officers, but no directiveor instructionsconcerning the agreement were ever issued to men in the field.We operated as most general contractors do who employuniontradesmen.When we go into a locality to bid a job, we investigate the prices of material,the prices of labor, the weather conditions, and we know that the best crafts-men do come from the trade unions and we find out from them in advancewhat the wages and working conditions are so we can put those into our bid.And then the craftsmen that belong to theunion,knowing we are bidding thejob, follow the jobs and they know when we are awarded the job almost assoon as we do, so that when we move into a site to commence work, throughthe dissemination of information we have the carpenters and tradesmen waitingto go to work.And our job superintendent, knowing that the carpenters comefrom the carpenters' union, generally contacts the carpenters' union and asksthem to furnish them, they contact the electricianunionfor the same purpose,so that they might have been complying with the terms of thatin general.Butas to any specific applying, we merely complied with the prevailing wages andworking conditions in effect by the local union in the area in which we wereworking.Vice President Mynatt further testified that the International Agreement causedno change in their method of operation, but simply committedan existingagreementtowriting.Itwas already their normal method of operation to recognize the juris-diction of the United Brotherhood, to work the hours, pay the wages, and abide bythe rules and regulations established and agreed upon with the United Brotherhoodin the locality in which any work of the Company was being done and to employmembers of the United Brotherhood only.This written International Agreementmade no change in that relationship.In all casesthey first applied to the Unionfor workers, but, when not available, employed them elsewhere with the understand-ing that they would become members of the Union. Their policies in that respecthave not changed, and are the same today as they were prior to 1946. They havetomeet the requirements of the Union in order to be competitiveand get men.There has been no occasion to refer to the International Agreement. It has beenlost sight of, and has never been renewed, or extended, or any other formal actiontaken about it. In other words, Respondent Company had a certain labor policyprior to 1946, and still adheres to it.The International Agreement does not affect itone way or the other.When they want carpenters they call upon the local A. F. ofL. carpenters' union to furnish a certain number, and have always been able to fillrequirements from that source. In the event the local unionisunableto furnishthem, the Company may hire men from other sources.With respectto wages andworking conditions, they abide by therules,regulations, constitution, and bylawsof the United Brotherhood for the particular. occupation in the area where the workis performed.With respect to its jurisdiction,2 the constitution and laws of the United Brother-hood of Carpenters and Joiners of America and rules for subordinate bodies underits jurisdiction provides:A. Section 6. The jurisdiction of the United Brotherhood of Carpenters andJoiners of America shallinclude allbranches of the Carpenter and Joiner trade.In it shall be vested the power through the International Body to establish andcharter Subordinate Local and Auxiliary Unions, District, Stateand ProvincialCouncils in all branches of the trade, and all other employes working in theindustry, and its mandates must be observed and obeyedat all times.B.The right is reserved to the United Brotherhood through the.InternationalBody to regulateand determine all matters pertainingto fellowshipin itsvariousbranches and kindred trades.C. To subordinate Local or Auxiliary Unions, District,State and ProvincialCouncils the right is conceded to make necessary laws for Localsand District,State and Provincial Councils which do.not conflict with the laws of the Inter-national Body.2 Jurisdiction of Respondent Brotherhood is claimed over all subdivisions of the car-penter and joiner trade,including millwrights,piledrivers, etc. 400DECISIONS OF NATIONAL LABOR RELATIONS BOARDD. The right is reserved to establish jurisdiction over any Local or AuxiliaryUnions, District, State or Provincial Councils whose affairs are conducted insuch a manner as to be a menace to the welfare of the International Body.E. The United Brotherhood shall enact and enforce laws for its governmentand that of subordinate Locals and Auxiliary Unions and District, State andProvincial Councils and members thereof.The constitution, bylaws, and working rules of the Carpenters District Council ofMadison County, Illinois, and Vicinity, which were approved by its affiliated Re-spondent Brotherhood, contain,inter alia,the following provisions:Article VFOREMENSEC. 1. All foremen shall be members of the United Brotherhood and shallbe qualified as foremen when they specify work,place men,pass on qualifi-cations of workmen,or give orders direct to the men.SEC. 2. Should a foreman agree to give employment to a traveling brother,unless said brother is in possession of the current working card or temporarypermit card,he shall be fined$50.00 or debarred as a foreman for one year,and further should he make any gesture that conflicts or is contrary to thatpart of our agreement with the general contractors that prescribed procedureof hiring men,he shall immediately be removed and debarred as foreman fora period of one year.ArticleXDUES-WORKING CARDSSEC. 1.Working cards shall be issued the first and last meetings of the lastmonth of each quarter, and no member shall be entitled to the regular workingcard who has not paid for the previous quarter and also one month in advance.ArticleXIIWORKING RULESSEC. 1. Any member desiring to secure work in this jurisdiction shall firstreport to the offices of this Council.*******SEC. 5. Working withnon-unionmen of our trade shall not be allowed andshall be considereda seriousoffense by this Council.SEC. 6. Members shall not be permitted to work on the job without thecurrent working card, nor be permitted to work with any member who doesnot have a current working card.A member shall at all times show his cardwhen requested to do so by any member of any organization.B.Hiring arrangement at East Alton,IllinoisIn February 1954 Merritt-Chapman & Scott Corporation entered into a contractwith Olin Industries to construct an evaporator plant at East Alton, Illinois.Theproject was completed on or about May 15, 1955.Respondent Company initiallyappointed Thomas J. O'Shea as general superintendent in charge, and he remainedthere until the middle of September 1954.Thereupon he was succeeded by WalterRiese.Without specific instructions from his home office concerning the employ-ment of labor, O'Shea followed established policy and procedure by interviewingGeorge W. Meyers, business agent for Respondent District Council, in the city ofAlton, for the purpose of procuring an adequate supply of suitable workmen.Meyers agreed to furnish sufficient men as called for under the working rules andconditions prescribed by Respondent District Council.RespondentCompanybegan calling for craftsmen for the project in May 1954, but prior to that time healso furnished workers to subcontractors, Raymond Pile Driving Company, Hell-rung Construction Company, and probably others on the same project. In Julyor August 1954, Meyers requested O'Shea to hire some millwrights, but O'Sheadid not need such craftsmen at that time.Later in September 1954 Meyers didfurnish to his successor, Walter Riese, 2 crews of millwrights consisting of 1 foreman,1steward, and about 20 other craftsmen from affiliated local unions.Throughout MERRITT-CHAPMAN & SCOTT CORPORATION401the summer of 1954 he also furnished carpenters for the project to Merritt-Chapman &ScottCorporation and Hellrung Construction Company.All pile drivers, car-penters, and millwrights who worked at anytimeon the project were members oflocal unions affiliated with Respondent District Council sent out by Business AgentMeyers or members of foreign locals to whom Meyers issued permits to workthereon.All were required to get clearance through his office, except a few menpermanently employed by Hellrung Construction Company.GeorgeW. Meyers credibly testified that he has been the business agent forRespondent District Council since its formation in 1952, and prior thereto wasbusiness agent for its predecessor, Alton-Wood River District Council.He alsoholds office inWood River Local No. 1808.Respondent District Council is thepolicy-making organization having territorial jurisdiction over eight local unions,including Respondent Locals Nos. 633 and 377, and negotiates all collective-bar-gaining agreements on their behalf. It receives applications for membership inthe Brotherhood, and after approval certifies such applications to the appropriatelocal union.The local unions under its jurisdiction do not maintain an office.Respondent District Council maintains a master "Out of Employment List" at itsEdwardsville, Illinois, office and one such list at each of its other offices.Membersand permit men register thereon when out of employment, and in his discretionthe business agent notifies the men when and where to report for work. It is arequirement of Respondent Brotherhood that all obtain clearance from RespondentDistrict Council before going to work on a job.Business Agent Meyers further testified that he had no knowledge of the Inter-nationalAgreement of 1946, entered into no written agreement with O'Shea, butas part of the understanding in March 1954 he delivered to O'Shea in pamphletform the constitution, bylaws, and working rules of Respondent District Council.Inter alia,the pamphlet contained written agreements in effect with the ConstructionEmployers Council of Alton-Wood River Area, Southern Illinois Builders Associa-tion,and Collinsville Contractors Association, which incorporated by referenceother agreements existing in that area. In addition to the foregoing, the pamphletcontained a form of written agreement between an employer, as party of the firstpart, and Carpenters Local Union No. 377, United Brotherhood of Carpentersand Joiners of America, as party of the second part, which,interalia,containedthe following provision:The party of the first partagreesto employ one or more members of theparty of the second part on all work that is being executed by the party of thefirst part, and it is further agreed that the party of the first part will employonly members of the party of the second part or those who have signified theirintention to become a member of the party of the second part by complyingwith the rules and regulations provided for in the By-Laws of the party of thesecond part.I am, therefore, constrained to find from the uncontradicted testimony of BusinessAgent George W. Meyers, Superintendent Thomas J. O'Shea, and the entire recordin the case that Respondent Company and Respondent District Council with theapproval of Respondent Brotherhood, irrespective of but not necessarily by virtueof the International Agreement of March 12, 1946, entered into an unlawful hiringarrangement in March 1954, and thereafter maintained and enforced illegal hiringpractices on the aforesaid construction project at East Alton, Illinois, until its com-pletion on or about May 15, 1955. Since Respondent District Council was theagent of andnegotiated the unlawful hiring arrangement on behalf of the membersof Local Unions Nos. 633 and 377, and thereafter maintained and enforced illegalhiring practices for their benefit, I find that Respondent Local 633 and RespondentLocal 377 were parties thereto.C. Discrimination against Hanlon and MichelOn September 2, 1954, Harold A. Hanlon and Henry H. Michel applied toSuperintendent Thomas J. O'Shea for employment as millwrights on the projectofRespondent Company at East Alton, Illinois.3Both men were experiencedjourneymen and members in good standing of Respondent Local 633. SuperintendentO'Shea admittedly told them that if they could clear with the Local Union he wouldbe glad to hire them, but they never brought him the clearance and he never hiredthem.Shortly thereafter, on or about September 15, 1954, O'Shea returned to Re-7O'Shea could not fix the exact date,and Icredit thetestimony of Hanlon and Michelthat the incident occurred on September2, 1954.450553-58-vol.118-27 402DECISIONS OF NATIONAL LABOR RELATIONS BOARDspondent Company's home office in New York City, and Superintendent WalterRiese took charge of the project at East Alton, Illinois.Prior to O'Shea's departureno millwrights had been hired on the job, and he recalled that 1 of the 2 men calledhim by telephone once or twice to inquire when he would want them to reportfor work.Harold A. Hanlon credibly testified in substance that members of the local unionsmust be in good standing and obtain work as carpenters, millwrights, or piledriversthrough the office of Respondent District Council.The hiring practice is to reportto the business agent when unemployed, and be sent out to the job when work isavailable.For several years he had not received fair treatment in the referral ofjobs, and felt that it was wasted time to sit in the hiring hall and wait for somethingto turn up.For 12 or 14 weeks prior to September 1954 he had been workingas maintenanceman for Darling & Company at Monsanto, Illinois, at a wage con-siderably less than that paid to millwrights, and thought he could do bettter byapplying directly to contractors for his own jobs.For that reason he and HenryMichel applied directly to Superintendent O'Shea on September 2, 1954, for employ-ment as millwrights.Following a discussion concerning previous jobs and experience,O'Shea said, "Well, I am satisfied that you men can do the work. I have two menon the job now that are serving as carpenters and part-time millwrights for coveringup or protecting machinery, but they are not millwrights, and I would like for youtwo men to come to work the following Monday." It was finally agreed that theywould come in to work 1 week after Labor Day. O'Shea inquired about gettingreferral slips from the union hall, and "I told Mr. O'Shea that it wouldn't do me anygood to go to the hall for a referral slip." So he said, "I have had dealings withMr. Meyers-I believe I can call and ask for you and Mr. Meyers, the business agentfor the Madison County District Council, will send you out."They left O'Shea'shome with an understanding to call him on the weekend before reporting to work,so that he could secure the clearance from the union hall.When Hanlon telephonedduring the following week O'Shea told him that something had come up-not toreport for work on Monday-that he would call him later.Neither of the mencalled each other again.Consequently Hanlon and Michel never reported to work.Two or three weeks later Hanlon called the new superintendent, Walter Riese, andhe said, "I can't talk to you now." That ended the matter.Henry H. Michel credibly testified in substance that since 1940 he has followedthe carpenter and millwright trades in Madison and St. Clair Counties, and isfamiliar with hiring practices in that area.As a journeyman he would be sent outby referral slip from the local union.When acting as a foreman he would call uponthe business agent to send them out. If he wanted particular men he called for themby name. During the latter part of August 1954, he was unemployed and reportedthat fact to theunionheadquarters.Not beingsentout by the Union he went withHarold A. Hanlon to Superintendent Thomas J. O'Shea on September 2, 1954, toapply for work as a millwright on the project of Merritt-Chapman & Scott Corpora-tion at East Alton, Illinois.At O'Shea's home they discussed the work, workingrules, referral slips, and clearances by the Union; and he gave O'Shea a typewrittenreport of jobs that he had supervised and worked on.O'Shea also talked withHanlon, and agreed to take care of the referral slips and the clearances. Superin-tendent O'Shea said, "You are hired, come in Monday morning and get acquaintedwith the plans, look over the job and get acquainted and take care of the machinerythat's being shipped in, weather protection, and so forth.We won't get a crew ofmen yet but we will a little later." 4 Finding that the following Monday was LaborDay, they both agreed to come to work on Monday following Labor Day.Hanlonwas at the time employed elsewhere, and agreed to call O'Shea about the middle ofthe following week to report his readiness to go to work.When they were preparedto leave, O'Shea gave Michel his calling card and telephone numbers at which tocall him later.The next word Michel received was a telephone call from Hanlon tothe effect that he had talked to O'Shea-that his wife was in the hospital, there wouldbe a little delay, and to call him later.Consequently he did not report to work,received no further instructions about the matter, and sometime thereafter heardthat O'Shea was no longer on the job at East Alton.Whether or not Respondent Company hired Hanlon and Michel on September 2,1954, is not essential to a decision in this case.Clear and convincing evidence ofdiscriminatory hiring practices appears from the testimony of Superintendent ThomasJ.O'Shea, as follows:I told them the following; based on what at that time I did consider to bemore or less requirements of an international agreement,which I find out now my4Michel wasto be the foreman. MERRITT-CHAPMAN & SCOTT CORPORATION403interpretation was wrong, that if they could clear with the local, which happensquite frequently on jobs, that I would be glad to hire them. If they couldn'tclear, there wasn't anything I could do about it.D. Charges and counterchargesOn February 25, 1955, Henry Michel filed with the Fourteenth Region of theNational Labor Relations Board a charge in Case No. 14-CB-305 against RespondentDistrictCouncil, Respondent Local 633, and Respondent Local 377, alleging insubstance that since on or about September 2, 1954, said Respondents have restrainedand coerced Henry H. Michel and Harold A. Hanlon in the exercise of the rightsguaranteed in Section 7 of the Act by prohibiting their employment and causingMerritt-Chapman & Scott Corporation to discriminate in regard to their hire andtenure of employment in order to encourage membership in a labor organization.On May 6, 1955, Henry Michel and Michael J. Lesko filed with the Board a chargeagainst Respondent District Council and Respondent Local 377, alleging in substancethat since on or about February 22, 1955, said Respondents have restrained andcoerced employees of the John Maag Plumbing & Heating Company at Waterloo,Illinois, in the exercise of the rights guaranteed in Section 7 of the Act by prohibitingtheir employment and causing said company to discriminate against Henry H. Micheland Michael J. Lesko in regard to hire and tenure of employment and other termsand conditions of employment to encourage membership in a labor organization.5Subsequent to filing the foregoing charges with the National Labor RelationsBoard, Respondent Local 377, by its president (Henry Manns) and recordingsecretary (W. O. Hays), filed separate charges with Respondent District Councilalleging in substance that Brother Harold Hanlon, Brother Henry Michel, andBrother Michael Lesko had "by actions, statements or inferences, indicated or impliedthat Carpenters' Local Union 377 is assuming or attempting to assume or performingthe rightful functions of the Carpenters District Council of Madison County, Illinoisand Vicinity, as described in Section 26 of the General Constitution of the UnitedBrotherhood of Carpenters and Joiners of America as being the functions of theDistrict Council, and of Article 1 of our local Constitution & By-Laws of the Carpen-tersDistrict Council of Madison County, Illinois and Vicinity, and in so doing is inviolation of Section 55, paragraphs A, B, C, and L, and also the obligation formembership to obtain admission into the United Brotherhood of Carpenters &Joiners of America." 6Before a trial committee appointed by Respondent DistrictCouncil, a hearing was conducted on June 16, 1955, at which all proceedings weretaken down in shorthand by Catharine M. Kelly, reporter, who thereafter, onJune 27, 1955, furnished to interested parties a certified transcript thereof underoath.A copy of this transcript appears as General Counsel's Exhibit No. 6 inthe record of the instant case.The trial -committee found Hanlon, Michel, andLesko guilty as charged in violation of paragraphs A, B, C, and L of Section 55of the General Constitution of the United Brotherhood of Carpenters & Joinersof America, and-reported their verdict verbatim in writing to Respondent DistrictCouncil.Thereupon, at its regular meeting on July 18, 1955, Respondent DistrictCouncil approved the verdict of the trial committee, and imposed fines and penaltiesupon Hanlon, Michel, and Lesko as set forth in a letter dated July 19, 1955, directedtoCarpenters' Local Union 633, E. P. Ellberg, financial secretary-treasurer, asfollows:In accordance with Section 56, Paragraph A, of the General Constitution ofthe United Brotherhood of Carpenters and Joiners of America, I am forwardingyou a copy of the verdict of the Trial Committee, in the case of Carpenters'Local Union 377 versus Harold A. Hanlon, Henry H. Michel and MichaelLesko, either individually or collectively.This verdict of the Trial Committeewas approved by the District Council, at its regular meeting of July 18, 1955;also at the same meeting, the following assessments were duly made andlevied:5 After investigation, the Regional Director refused to issue a complaint thereon be-cause operations of the John \faag Plumbing & Heating Company do not meet the stand-ards set by the National Labor Relations Board for the assertion of jurisdiction.Constitution and Laws of Respondent Brotherhood, Section 26E, provides :District Councils shall have the power to hold trial for all violations by membersof Local Unions and impose such penalties as they may deem the ease requires, sub-ject to the right of appeal under Section 57. 404DECISIONS OF NATIONAL LABOR RELATIONS BOARD1.A monetary fine of $125.00, on each of the four counts,making a totalof $500.00, was assessed and leviedagainsteach of the Defendants, Harold A.Hanlon, Henry H. Michel and Michael J. Lesko.2. In addition, the mandatory penalty of expulsionwas postponedfor eachof the defendants, Harold A. Hanlon, Henry H. Michel and Michael J. Lesko, inthe followingmanner:1.That the mandatory penalty of expulsion be postponed, under the follow-ing probationary provisions-a.Defendants each, Harold Hanlon, Henry Michel and Michael Lesko,during a probationary period of five (5) years, be allowed to retain theirmembership.b.That each be allowed to work at the Trade, and attend the meetingsof their Local Union.c.That during this probationary period, each be denied a voice on thefloor, or a vote in, the Local Union or District Council.d.That each refrain from discussing any of the affairs of the DistrictCouncil, or any of its affiliated Local Unions; either in or out of a LocalUnion meeting, during this probationary period.2.Evidence of failure to comply with the above conditions will end theperiod of postponement, and the assessment of the penalty will be im-mediate.3.Evidence that the above conditions have been complied with, during thefullfive (5) years of probation being shown, then the postponement shallbecome permanent, and the penalty be dismissed.You are herewith directed by the Council toassess andcollect the abovementionedpenalties, in accordance with the terms of the Constitution of theUnited Brotherhood of Carpenters and Joiners of America.For your guidance, your attention is called to the following parts of the Gen-eral Constitution,as amendedApril 1, 1955:Page 48, Section 55, Paragraph H.Page 48, Section 56, Paragraph A.Page50, Section 57, Paragraphs A, B, C.Also on page38, Section45, Paragraph B.Your attentionis alsocalled to the fact that this District Council is desirousof the Defendants being allowed all of their privileges, extended to them underthe Constitution.Trusting that we may have yourfull cooperation in this matter, I am,Fraternally yours,(Signed)W. 0. Hays,W. 0. HAYS,Sec.-Treas.Testimony adduced at the hearing before the Trial Examiner pertained in largepart to union internal affairs, organization and jurisdiction of the Respondent Dis-trictCouncil and its relationship with and to local unions, officers, and members. Itisentirely clear, however, from all the evidence that the gravamen of the chargesagainst Hanlon, Michel, and Lesko was that they filed charges and furnished informa-tion to the Fourteenth Region of the National Labor Relations Board in which Local377 and Local 633 were accused of coercing employers. In that respect, W. 0. Hays,recording secretary of Local Union 377, one of the charging parties, and also secre-tary-treasurer of Respondent District Council, testified before the trial committeeas follows:These three boys, two on one occasion and another pair on another occasion-the evidence is identical-the same in both charges-and they have preferredcharges against Local 377 and against Local 633 on another occasion, andthey are accusing us of coercing employers.Local 377 is claiming charges,arenot filed against the proper people.Unfair labor practice charges canonly be filed against a District Council, and by using our names and the nameof our Local 377 in the charges we think they are accusing us of something wedo not do. You have never seen Local 377 try to tell a Council what to do andyou people who are members of that Local know that. MERRITT-CHAPMAN & SCOTT CORPORATION405After Harold A. Hanlon had pointed out that his signature did not appear oncharges filed with the Board, W. O. Hays further testified as follows:There is nothing in my testimony that says your signature is on there.How-ever, in these charges it states they are preferred on behalf of Henry H. Micheland Harold A. Hanlon. I am informed by the Board that if we are found guiltyof this you will draw any amount of money you are out for it.It is customary and ordinarily the practice in an N. L. R. B. office forcharges to be filed by the N. L. R. B. against any individual or any union, thataffidavits be made by the complainant, covering and supporting the chargesthat are to be made by the Board before such complaint will be issued by theBoard.At this time, I want to present to you photostatic copies of charges thathave been issued by the N. L. R. B., 14th Region Offices, 1114 Market St., St.LouisMo.-one against "Carpenters District Council of Madison County, Ill& Vicinity affil./w United Brotherhood of Carp. & Joiners of America, A. F. ofL., and Locals 633 and 377," in behalf of Henry H. Michel and Harold A.Hanlon.A second against "Madison County District Council & Vicinity andIts Local 377 affil./w United Bro. of Carpenters & Joiners of America, A. F. ofL.," in behalf of Henry H. Michel and Michael J. Lesko. . . . These have beenpresented for the purpose of showing that certain statements must necessarilyhave been made in following the ordinary procedures of the Board beforecharges will be issued by the Board, and that these certain statements areordinarily made by affidavit to the Board. ..We wish to state that CarpentersL. U. 377 is firmly of the opinion that affidavits supporting such charges musthave been filed by Harold A. Hanlon and Henry H. Michel in support of thefirst charge and must also have been filed by Henry H. Michel and Michael J.Lesko in the second case..With such being true, then we wish to statethat the defendants, Harold A. Hanlon, Henry H. Michel, and Michael J.Lesko, either individually or collectively, have violated Section 55, ParagraphA of the General Constitution of the U. B. of C. and J. of A. in part, as fol-lows:-Any officer or member who is guilty of improper conduct or wrongsa fellow member or commitsan offensediscreditable to the Brotherhood-wesubmit to you for your judgment that the aforesaid actions show that the aboveSection has been violated.W. O. Hays also credibly testified that he is chairman of the negotiating com-mittee of Respondent District Council, which negotiates collective-bargaining agree-ments with employers.He identified the constitution, bylaws, and working rules ofthe Carpenters District Council of Madison County, Illinois, and Vicinity, with allattached documents contained in the pamphlet copy introduced in evidence, as thecollective-bargaining agreement which is currently in effect between RespondentDistrict Council, the Construction Employers' Council, the Southern Illinois Builders'Association, A. G. C., and the Collinsville Contractors Association.On the samebasis Respondent District Council deals with probably 250 employers, but does notknow which of them are members of the respective construction contractors asso-ciations.RespondentDistrictCouncil also has contracts with mill operators,fixture operators, and two oil companies.E. The problem of enforcementAs heretofore shown, Respondent District Council levieda fineof $500 eachupon Harold A. Hanlon, Henry H. Michel, and Michael J. Lesko, from whichneither of them has appealed or paid. In addition, the mandatory penalty of ex-pulsion from the Union was postponed during a probationary period of 5 years byallowing them to retain their membership, to work at the trade, and to attend meet-ings of their Local Union, but denying them a voice on the floor or a vote in the LocalUnion or District Council; and providing that they refrain from discussing any of theaffairs of the District Council or any of its affiliated local unions, either in or out oflocal union meetings.Local Union 633 was directed by Respondent District Councilto assess and collect the above-mentioned penalties in accordance with the terms ofthe constitution of the United Brotherhood of Carpenters & Joiners of America?7 Section 55H (General Laws) provides :All fines imposed and assessments legally levied shall be charged by the FinancialSecretary to the member from whom due, and shall stand against the member asregular dues and must be paid within 30 days to entitle the member to any privilege,rights or donations of this United Brotherhood. . . . 406DECISIONS OF NATIONAL LABOR RELATIONS BOARDThereafter,Hanlon,Michel, and Lesko made valid tenders of the periodic duesuniformly required to retain membership in their Local Union, but all tenders wererejected by Respondent Local 633 because they failed to include payment of the$500 fines.Concurrent with its refusal to accept the tender of dues, as aforesaid,Respondent Local 633 denied them a working card for the last quarter of 1955 andthereafter, indicating that they are no longer members in good standing.F. Interference,restraint,and coercionIt is contended by the General Counsel that by reason of the action taken byRespondent Local 377, Respondent District Council, and Respondent Local 633,by virtue of and pursuant to the constitution, bylaws, and working rules of the Car-pentersDistrict Council of Madison County,Illinois, andVicinity, and especiallyby reason of article XII, section 6, and article V, sections 1 and 2, set forth above,Hanlon, Michel, and Lesko have been effectively debarred from obtaining employ-ment with all employers with whom Respondent District Council have an agreement.Said constitution, bylaws, and working rules contain asan appendagecertain "Articlesof Agreement"representingthe collective-bargainingagreementbetween RespondentDistrict Council and three employer associations, the Construction Employers Coun-cil,Alton-Wood River District, the Collinsville Contractors Association, and theSouthernIllinoisBuilders Association, A. G. C. In this agreement the contractingparties, as agents ofemployers,agreeto retainand assumethe rights and privileges ofexisting agreementspresentlyin effect inthe area described. It was stipulated bycounsel for all parties that the constitution, bylaws, and working rules of the Car-penters District Council of Madison County, Illinois, and Vicinity, together with thecurrent agreement plus addendum No. 1 dated December 31, 1953, addendum No.2 dated December 29, 1954, and addendum No. 3, dated July 12, 1955, constitute thecomplete agreement as of this date between the Carpenters District Council andConstruction Employers Council, Southern Illinois Builders Association, A. G. C.,and the Collinsville Contractors Association.As a part of the document,BusinessAgent George W. Meyers in his testimony identified the blank formfor signature ofindividual contractors entitled "Agreement" as the present agreement or wage scale.That agreement contains also the provision set forth above to the effect that the con-tractor will employ only members of the contracting Local Union.Harold A. Hanlon credibly testified that since being denied a quarterly workingcard he has been unable to obtain employment in Madison County, where he lives.He filed an application with the National Stamping Works, but heard nothing furtherfrom them.He applied to Hallie Rigsby (house contractor), who refused to givehim a job unless he had a card from the Union. Rigsby said that if he could get hisquarterly working card, he would be glad to put him on the job. In January 1956 hewas recalled to work by his former employer, Darling & Company, East St. Louis,Illinois, andhas been employed there up to the present time.After going to workhe applied to Local Union No. 69, outside the jurisdiction of Respondent DistrictCouncil, and obtained a work permit upon the payment of $5.Michael J. Lesko credibly testified that since being denied a quarterly workingcard, he has applied to various contractors for work without success. In November1955 he applied to John Papp (contractor), and was told that he could not hire himbecause he was not a member in good standing and did not have a working cardfrom the Union. In December 1955 he applied to M. H. Wolf & Son, Contractors,and was told that they could not afford to hire him without a quarterly workingcard, and get involved in a situation like that. In January 1956, Steve Clayman,Contractor, refused to hire him for the same reason.Finally he applied to GusNewman & Son (his former employer), by talking to Elmer Newman on the tele-phone.Newman told him that he had workcomingup and would like to hire himagain, but did not think they would put him back to work until he got this dealstraightened out, and received a working card.Concluding Findings in Case No. 14-CA-1438Executionof the "International Agreement" on March 12, 1946, is admitted, butRespondent contends that it haslong sincebeen abandoned by disuse and forgotten.Paragraph VI ofthe complaint in this case alleges, andRespondentdenies, that:Respondent [Merritt-Chapman & Scott Corporation],at all times materialhereto,maintainedand enforced,and continues to maintainand enforce, withthe labororganization[United Brotherhood of Carpentersand Joinersof Ameri-ca] named inparagraph IV above, the contract provisions describedin paragraphV above [i.e. the provisionsof theInternational Agreement]. MERRITT-CHAPMAN & SCOTT CORPORATION407This is the sole charge against Respondent Merritt-Chapman & Scott Corporation,and the General Counsel concedes in his brief that thereisnoevidence of any inde-pendent act or incident of maintenance or enforcement of the International Agreementoccurring within the 6 months immediately preceding the filing of the charge.Thecharge against this Respondent was filed on November 16, 1955, and served on No-vember 21, 1955.When executed on March 12, 1946, prior to the effective dateof the Labor Management Relations Act, 1947, this International Agreement wasnot a violation of the Wagner Act.Hence, its mere existence cannot be deemed aviolation of Section 8 (a) (1) and (3) of the National Labor Relations Act, asamended, in the absence of maintenance and enforcement within a period of 6months preceding the filing and service of a charge, as required in Section 10 (b).The burden is upon the General Counsel to prove maintenance and enforcementwithin that period; and it is not incumbent upon the Respondent to show that theInternationalAgreement has been either revoked or otherwise terminated.8Allof the evidence bearing upon the issue here pertained to hiring practices engaged inby the Respondent Merritt-Chapman & Scott Corporation on a project at East Alton,Illinois, beginning in March 1954 and ending on May 15, 1955, when the project wascompleted.The record is entirely devoid of its implementation or continuance ofany unlawful agreements or hiring practices thereafter. I am, therefore, constrainedto recommend that the complaint against Merritt-Chapman & Scott Corporation bedismissed in its entirety.Upon this recommendation, other affirmative defensesraised by said Respondent need not be considered.Concluding Findings in Case No. 14-CB-305No charge was filed against United Brotherhood of Carpenters and Joiners ofAmerica until included in the first amended charge filed on November 16, 1955,which was served on Respondent Brotherhood on November 18, 1955. The sub-stance of the complaint against this Respondent is limited to allegations to the effectthat it has continued to maintain and enforce the International Agreement datedMarch 12, 1956, and an unlawful hiring arrangement with Merritt-Chapman &Scott Corporation.For the same reasons set forth in "Concluding Findings in CaseNo. 14-CA-1438,"supra,and because there is no substantial evidence in the recordto support a finding that Respondent Brotherhood has continued to maintain andenforce any agreement or hiring practices with Merritt-Chapman & Scott CorporationsinceMay 15, 1955, more than 6 months prior to the filing of a charge against thisRespondent, I shall likewise recommend that the complaint, insofar as it pertains toUnited Brotherhood of Carpenters and Joiners of America, AFL-CIO, be dismissed.Thereupon, it will not be necesary to consider other affirmative defenses pleaded bythat labor organization.ParagraphVII of the complaint herein originally alleged that "RespondentsBrotherhood, District Council, Local 633 and Local 377, at all times material here-to, have maintained and enforced and continue to maintain and enforce an unlawfulhiring arrangement with Merritt-Chapman & Scott Corporation,by virtue of thecontract provision described in paragraph V above."[Emphasis supplied.] 9Byreason of the emphasized words, Respondents insisted that evidence bearing uponthe issue of an unlawful hiring arrangement be limited to maintenance and enforce-ment of the International Agreement.General Counsel contended that the issuesraised by the complaint were not restricted to that agreement, but extended to anyexisting unlawful hiring arrangement and practices with Merritt-Chapman & ScottCorporation.Upon that theory of the General Counsel, and over the objection ofcounsel for Respondent Unions, paragraph VII of the complaint was amended byadding the words "and at all times material hereto maintained and enforced andcontinue to maintain and enforce an unlawful hiring practice with Merritt-Chap-man & Scott Corporation." It was not the purpose of the amendment to allege anyadditional unfair labor practices, but to clarify and facilitate the litigation of allissuespertaining to the alleged unlawful hiring arrangement with RespondentCompany.Respondent Unions were allowed to amend their answers to the com-plaint, and their standing objection to the entire line of questioning was noted in therecord.The initial charge against Respondents District Council, Local 633, and Local377 was filed on February 25, 1955, and duly served on or about February 28,1955.As outlined in the brief of the General Counsel, there are three issues per-8 Paul IV. Speer, Inc.,98 NLRB 212;George D. Auchter Company,102 NLRB 881 ;United Hoisting Company, Inc.,92 NLRB 1642."Paragraph V pertained only to the provisions of the international Agreement. 408DECISIONS OF NATIONAL LABOR RELATIONS BOARDtaining to these Respondents.The first issue is whether Respondent District Coun-cil and Respondents Local 633 and Local 377 have maintained and enforced an un-lawful hiring arrangement with Merritt-Chapman & Scott Corporation.The secondiswhether they caused Merritt-Chapman & Scott Corporation to discriminate inregard to hire or tenure of employment by refusing to hire Harold A. Hanlon onor about September 2, 1954.The third and final issue is whether the disciplinaryaction taken by these respondent labor organizations against their members, HaroldA. Hanlon, Henry H. Michel, and Michael J. Lesko, for furnishing informationand filing charges of unfair labor practices against these Respondents with the Na-tional Labor Relations Board constituted restraint and coercion of employees in theexercise of the rights guaranteed in Section 7 of the Act.Since the Respondent District Council was not chartered prior to September 12,1952, and denies any knowledge of the preexisting International Agreement be-tween Respondent Brotherhood and Merritt-Chapman & Scott Corporation, as towhom it has been recommended that the complaints herein be dismissed, I shallnot rely upon the maintenance and enforcement of the provisions of the Interna-tionalAgreement of 1946 to support a finding that Respondent District Council,Local 633, and Local 377 have within the 10 (b) period maintained and enforcedan unlawful hiring arrangement and practice with Merritt-Chapman & Scott Cor-poration.Apart from the International Agreement there is little or no dispute asto the facts in this case.First IssueWhen the job superintendent (Thomas J. O'Shea) of Merritt-Chapman & ScottCorporation sought an agreement with Respondent District Council in March1954 to furnish craftsmen to work on its project at East Alton,Illinois,BusinessAgent George W. Meyers submitted to him the constitution, bylaws, and workingrules of the Carpenters District Council of Madison County, Illinois, and Vicinity,to which was attached "Articles of Agreement," "Agreement Relative to Welfare andWage Negotiations," with certain employer associations, and a blank form "Agree-ment,"customarily entered into with individual employers,containing the currentwage scale and agreement to employ only members of a local union.Withoutsigning any written agreement, the provisions contained in those documents wereadopted and thereafter faithfully performed by both parties until the project atEast Alton was completed on or about May 15, 1955. By reason thereof Merritt-Chapman & Scott Corporation hired only men who were cleared by or issued workpermits by the business agent of Respondent District Council.Respondent DistrictCouncil negotiated, maintained, and enforced this agreement as agent of and forthe benefit of Respondent Local Unions 633 and 377. Inasmuch and insofar onlythat the agreement was maintained and enforced during the period of 6 months im-mediately prior to and after the filing of charges against these labor organizations,respectively, I find that Respondent District Council, Respondent Local 633, andRespondent Local 377 engaged in unlawful hiring practices which restrained andcoerced employees in the exercise of the rights guaranteed in Section 7 of the Act,and caused or attempted to cause Merritt-Chapman & Scott Corporation to discrimi-nate against employees in violation of Section 8 (a) (3) of the Act.Second IssueOn September 2, 1954, Harold A. Hanlon and Henry H. Michel applied to Super-intendent Thomas J. O'Shea for employment as millwrights on the project ofMerritt-Chapman & Scott Corporation at East Alton, Illinois.By reason of theforegoing unlawful hiring arrangement,Superintendent O'Shea admittedly told themthat he would be glad to hire them, if they could clear with the Local; that if theycould not clear, there was not anything he could do about it.This conditional offerof employment was clearly discrimination in regard to hire or tenure of employmentin violation of Section 8 (a) (3) of the Act, and was caused by the aforesaid unlaw-ful hiring arrangement with Respondent District Council.Whether or not theseapplicants were members in good standing of a union is not material,in the absenceof an agreement requiring membership in a labor organization as a condition ofemployment as provided in Section 8 (a) (3) of the Act. I am, therefore, con-strained to find that Respondents District Council, Local 633, and Local 377thereby causedMerritt-Chapman & Scott Corporation to discriminate in regardto the hire or tenure of employment of Harold A. Hanlon on and after September 2,1954.1010No discrimination against HenryH. Michel isalleged in the complaint for the reasonthat he applied for employment in a supervisory capacity. MERRITT-CHAPMAN & SCOTTCORPORATION409Third -IssueHaving already found that the unlawful hiring practices of Respondents DistrictCouncil, Local 633, and Local 377 pertain to employment affecting commerce it isnot required that the jurisdiction of the Board be successively established to proceedand provide a remedy for the prevention of similarly related unfair labor practicesin regard to the hiring or potential hiring of employees other than Harold A.Hanlon. It is crystal clear from all the evidence that Respondent District Council,for the benefit of its affiliated local unions, is presently maintaining and enforcingwithin its jurisdiction an unlawful hiring arrangement with more than 250 employerassociations, companies, and individual contractors in the construction industry bythe implementation of its constitution, bylaws, and working rules, and other writtenor oral agreements, by means of whch it has created closed-shop conditions andacquired a virtual monopoly of the labor supply of carpenters, millwrights, pile-drivers, and other craftsmen in that area.By hiring-hall methods, an "out of worklist,"and a system of clearances and permits to work, its business agent seeks tocontrol the jobs and labor of both members and nonmembers of affiliated localunions.By refusing to issue working cards and withholding clearances from itsmembers not in good standing, Respondent District Council and its business agenteffectively prohibit their employment within its jurisdictional area by employersand employer associations with whom it has entered into such hiring arrangementsand working rules agreements.From uncontradicted evidence it appears, and is not denied by the Respondents,that because of the fact that Harold A. Hanlon, Henry H. Michel, and Michael J.Lesko furnished information and filed charges against Respondent Unions with theNational Labor Relations Board, Respondent Local 377 preferred charges againstthem before Respondent District Council.They were tried by a trial committee andfound guilty of violating section 55, paragraphs A, B, C, and L of the constitutionand laws of the United Brotherhood of Carpenters and Joiners of America, and alsothe obligation of membership.Based upon the verdict of the trial committee, Re-spondent District Council imposed upon each of them a fine of $500 and otherpenalties including conditional suspension of membership in their Local Union.Respondent Local 633 attempted to enforce the payment of the fines and otherpenalties by refusing to accept their tender of regular duesunlessthey also paid thefines.Thereupon, they were declared not in good standing, arid Respondents re-fused to issue each of them a quarterly working card for the last quarter of 1955 andthereafter.Thereupon, several contractors in that area denied them employmentbecause they could not present a working card or clearance from Respondent DistrictCouncil.It is clear that the action taken by Respondent Unions deprived thesemen of employment opportunities in Madison County and vicinity.It is contended by Respondent and pleaded as an affirmative defense to thecomplaint that the failure of Hanlon, Michel, and Lesko to exhaust the adminis-trative remediesprovidedin section57 of the constitution and laws of the UnitedBrotherhood of Carpenters and Joiners of America by appealing from their convic-tion and penalties imposed by Respondent District Council should prevent themfrom relying upon the allegations in support of the charges and complaint; andthat General Counsel had no authority in that respect to issue a complaint becauseitconstitutes an improper and unwarranted invasion of and interference with theinternal affairs of labor organizations, which are protected by the proviso inSection8 (b) (1) (A) of the Act.Section 8 (b) of the Act provides that it shall be an unfair labor practice for alabor organization or its agents:(1) to restrain or coerce (A) employees in the exercise of the rightsguaranteed in section 7:Provided,That this paragraph shall not impair theright of a labor organization to prescribe its own rules with respect to theacquisition or retention of membership therein; . . .InTextileWorkers Union, CIO (Personal Products Corporation),108 NLRB743, the Board held that participation in Board proceedings, whether in support ofor in opposition to a union's position, is a right of employees to be exercised formutual aid, without coercion and restraint, within the purview of the Act; andthat threats to dissuade employees from testifying at Board hearings is a violationof Section 8 (b) (1) (A). There is no legal distinction between the right totestify against a labor organization and the right to file charges of unfair laborpractices for to furnish information by affidavits to agents of the Board in thiscase.The contention of Respondents that Hanlon, Michel, and Lesko must 410DECISIONSOF NATIONALLABOR RELATIONS BOARDexhaust all administrative remedies provided in the union constitution and bylawsbefore the General Counsel may issue a complaint against the Respondent Unionsherein is without merit, since the Board's power to prevent unfair labor practices,is not affected by any other means of adjustment,as provided in Section 10 (a) oftheAct.' I am convinced from the evidence and the entire record that thedisciplinary action taken by Respondents District Council,Local 377, and Local 633,against Harold A. Hanlon,Henry H. Michel, and Michael J.Lesko, herein, consti-tuted reprisal for having filed charges of unfair labor practices and furnishedinformation with the National Labor Relations Board, rather than the exercise ofthe right of labor organizations to prescribe rules with respect to the acquisition orretention of membership therein.Surely Congress did not intend by adding theproviso to Section 8 (b) (1) (A)to permit unions by internal disciplinary proceduresto restrain and coerce employees in the external exercise of the rights guaranteedin Section 7 of the Act or to estop the Board in preventing any unfair labor practicelisted in Section 8 affecting commerce,as provided in Section 10 of the Act. I am,therefore,constrained to find that by the aforesaid disciplinary actions taken andthe attempted enforcement thereof against Hanlon,Michel, and Lesko, by reasonof their resorting to processes of the National Labor Relations Board, under thecircumstances of this case,constituted restraint and coercion of employees in theexercise of the rights guaranteed in Section 7, within the meaning of Section 8 (b)(1) (A) of the Act, and were not protected by the proviso contained in thatsection'IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondents District Council, Local 633,and Local 377, setforth in section III, above, occurring in connection with the operations of Merritt-Chapman & Scott Corporation described in section 1, above, and also in connectionwith the operations of other employers with whom these labor organizations haveunlawful hiring arrangements or agreements,have a close,intimate,and substan-tial relation to trade, traffic, and commerce among the several States and tend tolead to labor disputes burdening and obstructing commerce and the free flow ofcommerce.V. THE REMEDYHaving found that Respondents District Council,Local 377,and Local 633 haveengaged in and are engaging in certain unfair labor practices affecting commerce,I shall recommend that they cease and desist therefrom and take certain affirmativeaction designed to effectuate the policiesof the Act.Having found that Respondents District Council, Local377, and Local 633entered into,and thereafter maintained and enforcedwithMerritt-Chapman &Scott Corporation,an unlawful agreement,understanding,hiring arrangement, andpractices which required membership in or clearanceby a labororganization as acondition of employment;and whereas it appearsthatRespondentDistrict Councilpresentlymaintains and enforces substantially identical agreements and hiringarrangements with other employers and employer associations not parties to thiscase, it will be recommended that said Respondents ceasegivingeffect to, main-taining, and enforcing all such unlawful agreements,hiring arrangements,under-standings,and practices with Merritt-Chapman&Scott Corporation and any otheremployers and employer associations,providedthat the partiesthereto areemployersover whom the Board would assert jurisdiction in an appropriate proceeding."These contracts are in themselves a continuing means of thwarting the policies oftheAct, and the Boardisempowered to prevent the Respondents herein fromengaging in the unlawful practices inherent therein withoutthe involvedemployersbeing parties to this proceeding or formally notified of the chargesherein.TheBoard is only concerned here with rights concomitant with the public policy of theAct.Private rights between the Respondents and employer parties to its contractsarematters for appropriate future proceedings,but insofar as such private rightsmay be inconsistent with the public policy of the United States as announced inthe Act,that public policy must prevail. In these circumstances,the Board is1SeeHall Electric Company,111 NLRB 68."The complaint does not allege,and the General Counsel does not contend,that thedisciplinary action taken by Respondent Unions constituted a violation of Section 8(b) (2).13Daugherty Company, Inc.,112 :NLRB 986,987-988;United Association of Journey,men & Apprentices of Plumbing J Pipe Fitting,.Industry, etc.,115 NLRB 594. MERRITT-CHAPMAN & SCOTT CORPORATION411free to restrain Respondents from engaging in such conduct generally and fromengaging in like or related unlawful acts.'It has been found that Respondents District Council, Local 377, and Local 633caused Merritt-Chapman & Scott Corporation to discriminate in violation of Section,8 (a) (3) against Harold A. Hanlon. I shall therefore recommend that theseRespondents jointly andseverally notify that Company that theyhave no objectionto the employment of Harold A.Hanlon, and that they make this employee wholefor any loss of pay suffered by him as a result of the discrimination by paying tohim a sum of money equal to the amount he would have earned from the date heagreed to report for work, September 13, 1954, to May 15, 1955, when theproject at East Alton,Illinois,was completed,or to the date on which he wouldhave otherwise been laid off,absent unfair labor practices,lesshis net earnings 16to be computed on a quarterly basis in the manner prescribed by the Board inF.W. Woolworth Company,90NLRB 289. Earnings in one particular quartershall have no effect upon the back-pay liability for any other such period.It will be further recommended that Respondent Merritt-Chapman & Scott Corpo-ration preserve and make available to Respondents District Council, Local 377,Local 633, and to the Board and its agents, upon request, so much of its payrollrecords,social-securitypayment records,timecards,personnel data, and otherrecords necessary to analyze and compute the amount of back pay and otheremoluments to which Harold A.Hanlon may be entitled by reason of therecommendations herein.It has also been found that Respondents District Council, Local 377, and Local 633for no reason other than the filing of charges and furnishing information againstthese labor organizations with the National Labor Relations Board,brought Harold A.Hanlon,Henry H. Michel, and Michael J.Lesko to trial before a trial committeewithin the Union,convicted,fined, and imposed other penalties upon each of them;and upon their failure to pay the fines,denied to them quarterly working cards andother privileges and benefits customarily extended to members in good standing,which deprived them of opportunities for employment by employer parties to theaforesaid unlawful agreements and hiring arrangements with these Respondents. Ishall therefore recommend that Respondents District Council, Local 377, and Local633, jointly or severally, revoke and rescind, and notify Harold A. Hanlon, Henry H.Michel,and Michael J. Lesko that"pursuant to the recommendations of a TrialExaminer of the National Labor Relations Board," they have revoked and rescindedall disciplinary action taken against them including all action flowing therefrom. Itwill also be recommended that said Respondents,jointly or severally,notify all em-ployers and employer associations with whom they have entered into any agreement,understanding,hiring arrangement,or other practices found herein to be unlawful,.that they have withdrawn all objections to the hiring of Harold A. Hanlon, HenryH. Michel, and Michael J. Lesko, and henceforth will not require membership orclearanceby any labororganization or its agents as a condition of employment,except as authorized in Section 8 (a) (3) of the Act.The violations of the Act which Respondents District Council, Local 377, andLocal 633 have committed are persuasively related to other unfair labor practicesproscribedby the Act,and the danger of their commission in the future is to beanticipated from their conduct in the past.The preventive purposes of the Act willbe thwarted unless the order is coextensive with the threat. In order to make moreeffective the interdependent guarantees of Section7 of the Act,to prevent a recur-rence of aforesaid unfair labor practices,and thereby to minimize industrial strifewhich burdens and obstructs commerce,and thus effectuate the policies of the Act,I shall recommend that these Respondent Unions cease and desist from in anymanner restraining or coercing employees in the exercise of the rights guaranteedin Section7 of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.Merritt-Chapman& Scott Corporationis engaged in commerce within the mean-ing of Section 2 (6) and(7) of the Act.2.UnitedBrotherhoodof Carpentersand Joiners of America,AFL-CIO;Carpen-ters DistrictCouncilof MadisonCounty,Illinois, andVicinity,affiliated with United1'1National Licorice Co. V. Y. L. R. B.,309 U.S.350(1940) ;International Brother-hoodof Teamsters, et al.,110 NLRB 2S7-290; cf.X.L.R.B. v, Express PublishingCompany,312 U. S.426 at 436-437.16 See CrossettLumber Company,8 NLRB 440. 412DECISIONS OF NATIONAL LABOR RELATIONS BOARDBrotherhood of Carpenters and Joiners of America,AFL-CIO;Local 633, UnitedBrotherhood of Carpenters and Joiners of America,AFL-CIO;and Local 377,UnitedBrotherhoodof Carpentersand Joiners of America,AFL-CIO, are labororganizations within the meaning of Section 2 (5) of the Act.3.By maintaining and enforcing an agreement,understanding,hiring arrangement,-and other unlawful practices with Merritt-Chapman & Scott Corporation, whichrequire membership in or clearance by a labor organization as a condition of em-;ployment, Respondent District Council,Local 377, and Local 633 have engaged inand are engaging in unfair labor practices within the meaning of Section 8 (b) (1)(A) and Section 8 (b) (2) ofthe Act.4.By causing or attempting to cause Merritt-Chapman&Scott Corporation todiscriminate against Harold A. Hanlon, applicant for employment,in violation ofSection 8 (a) (3) ofthe Act,Respondents District Council,Local 377, and Local633 have engaged in and are engaging in unfair labor practices within the meaningof Section8 (b) (1) (A)and Section8 (b) (2) of the Act.5.By imposing intraunion disciplinary action,fines, and penalties upon Harold A.Hanlon,Henry H. Michel,and Michael J. Lesko because they filed charges with, andfurnished information against Respondent Unions to, the National Labor RelationsBoard in the exercise of the rights guaranteed in Section 7 of theAct, whichimpairedtheir opportunities for employment,RespondentsDistrictCouncil, Local 377, andLocal 633 have restrained and coerced and are restraining and coercing employees,and have thereby engaged in and are engaging in unfair labor practices within themeaning of Section 8(b) (1) (A) of -the Act.6.The aforesaidunfair labor practices are unfair labor practices within the mean-ing of Section2 (6) and (7) of the Act.[Recommendations omitted from publication.]Provident Life and Accident Insurance CompanyandInsuranceAgents' International Union,AFL-CIO,Petitioner.Case No.21-RC-4625. June 28,1957DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Fred W. Davis,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman Leedom and Members Murdock andJenkins].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certainemployees of the Employer.3.The Petitioner seeks a unit of all full-time and part-time in-surance agents in the western area of the Employer'srailroaddepartment.The Employer contends that the agents are independentcontractors and not employees within the meaning of the Act.The Employer is engaged in selling life, accident, and health in-surance throughout the United States.The agents involved hereinsell accident and health insurance to employee groups, principally118 NLRB No, 53.